> Oo Oo “SN

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00745-MMD-CBC

AARON D. FORD
Attorney General

Dacument 65 Filed 09/30/19 Page 1of5

 

 

HARRY B. WARD, Bar No. 11317
Deputy Attorney General
State of Nevada
Public Safety Division
100 N. Carson Street
Carson City, Nevada 89701-4717
Tel: (775) 684-1159
E-mail: hward@ag.nv.gov |
Attorneys for Defendants |
Renee Baker, James Dzurenda,
Robin Hager, John Keast, |
Gregory Martin and Brian Sandoval |
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JOHN DAVID PAMPLIN, . | Case No. 3:16-cv-00745-MMD-CBC

Plaintiff, 2

| DEFENDANTS’ MOTION FOR
vs. | ENLARGEMENT OF TIME TO MOVE FOR
| SUMMARY JUDGMENT
WARDEN BAKER, et al., |
(Second Request)

Defendants.

Defendants Renee Baker, James Dzurenda, Robin Hager, John Keast, Gregory Martin and Brian
Sandoval, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Harry
B. Ward, Deputy Attorney General, hereby move this Honorable Court for an enlargement of time of
thirty (30) days, or up to and including Wednesday, October 30, 2019, to file their motion for summary
judgment.

MEMORANDUM OF PONTS AND AUTHORITIES
I, INTRODUCTION

This case is a pro se civil rights suit pursuant to 42 U.S.C. § 1983. (ECF No. 8 at 1.) Plaintiff,
John David Pamplin (Plaintiff), is an inmate in the lawful custody of the Nevada Department of
Corrections (NDOC). (/d.) Plaintiff alleges Defendants violated his tights under the Eighth and
Fourteenth Amendments to the U.S. Constitution. (ECF No. 10.)
fii
fff

 
wm Se WwW dN

ID

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00745-MMD-CBC D cument 65 Filed 09/30/19 Page 2 of 5

According to this Court’s Scheduli 1g Order, motions for summary judgment were due, July 31,
2019. (ECF No. 40 at 3:25-27.) Defendants were unable to comply with this deadline and sought
additional time to move for summary judgment. (ECF No. 55.) This Court granted Defendant’s request
for an extension to file its summary judgment up to and including, Monday, September 30, 2019. (ECF
No. 57.) |

Defendants’ former counsel, Gerri ynn Hardcastle is no longer representing defendants in this
matter. Defendants are now represented by Harry B. Ward. Furthermore, multiple attorneys in the
Bureau of Litigation, Public Safety Division, have recently left the division, and new attorneys,
including undersigned counsel, have only frecently started with the Division. The Public Safety
Division was severely short-staffed at the timje. Defense counsel respectfully requests this extension to
accommodate the new arrivals and the Divisi bn during this transition period.

Federal Rule of Civil Procedure 6(b)( ) governs extensions of time and provides as follows:

 

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

Defendants’ request is timely and will not hinder or prejudice Plaintiffs case, but will allow for a
thorough briefing to narrow or eliminate issues in this case. The requested thirty (30) day extension of
time should permit the parties’ time to adequately research draft, and submit dispositive motions in this
case. Defendants assert that the requisite good cause is present to warrant the requested extension of

time.

For these reasons, Defendants resp

ty

ctfully request a thirty (30) day extension of time from the
current deadline to file dispositive motions in this case, with a new deadline to and including
Wednesday, October 30, 2019. |
II, DISCUSSION

A. Fed. R. Civ. P. 6(b)(1) allows this Court to extend deadlines.

 

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v, Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ, P. 6(b)(1) governs enlargements of time and provides as follows:

2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00745-MMD-CBC D cument 65 Filed 09/30/19 Page 3 of5

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on|motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when addi a time for any purpose is needed, is to present to the
|
Court a timely request for an extension before the time fixed has expired (i.¢., a request presented

before the time then fixed for the purpose i question has expired).” Canup v. Miss. Valley Barge Line

    
 
  
 

Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such

as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often| necessitate an enlargement of time to comply with a court
deadline. /d. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 609 (9th Cir. 1992). |

B. Good Cause Exists to Enl rge the Time for Defendants to Respond.

Here, Defendants are requesting ad itional time to respond in advance of the deadline to do so.
Therefore, they must demonstrate good c use for the requested enlargement. Good cause exists to
enlarge Defendants’ time to move for summary judgment based on their counsel’s current workload
and recent employment with the Division,

Good cause exists to enlarge Defendants’ time to move for summary judgment by thirty (30)
days, because former counsel, Gerri Lynn |Hardcastle, is no longer representing defendants in this

matter and new counsel will need sufficient time to become acquainted with this case prior to drafting

the motion for summary judgment.

 

Defendants request this enlargemet tlof time in good faith, not for the purpose of unnecessary
delay, and they do not anticipate any unfair prejudice to Plaintiff if this motion is granted.
fit
ffl
/fi
//l

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:16-cv-00745-MMD-CBC Document 65 Filed 09/30/19 Page 4of5
Il. CONCLUSION
Based on the foregoing, Defendants respectfully request that this Honorable Court grant their
motion and allow them an additional thirty (30) days, or up to and including Wednesday, October 30,
2019, to file their motion for summary judgment.
DATED this 30th day of September, 2019.

AARON D. FORD
_ Attorney General

By:  /s/ Harry B. Ward

HARRY B. WARD, Bar No. 11317
Deputy Attorney General

Attorneys for Defendants

 

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00745-MMD-CBC ee 65 Filed 09/30/19 Page 5of5

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 30" day of September, 2019, I caused to be served a copy of the foregoing, DEFENDANTS’
MOTION FOR ENLARGEMENT OF TIME TO MOVE FOR SUMMARY JUDGMENT, by
U.S, District Court CM/CEF Electronic Filing on:

John D, Pamplin #74405

Care of NNCC Law Librarian
Northern Nevada Correctional Center
P.O. Box 7000

Carson City, NV 89702
lawlibrary@doc.nv.gov

/s/ Caitie Collins
An employee of the
Office of the Attorney General

 

 

 

 
